IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KENNETH SWANSON,                        §
                                         §   No. 114, 2017
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID 1604003093 (N)
       Plaintiff Below-                  §
       Appellee.                         §

                           Submitted: August 7, 2017
                            Decided: August 21, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 21st day of August 2017, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the

State’s response, it appears to the Court that:

      (1)    In November 2016, a Superior Court jury found the appellant,

Kenneth Swanson, guilty of Drug Dealing and related offenses. The Superior

Court sentenced him as a habitual offender to a total unsuspended sentence of

five years plus sixty days at Level V incarceration followed by probation.

This is Swanson’s direct appeal.

      (2)    Swanson’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Swanson’s counsel asserts that, after a complete
and careful examination of the record, there are no arguably appealable issues.

By letter, Swanson’s attorney informed him of the provisions of Rule 26(c)

and provided Swanson with a copy of the motion to withdraw and the

accompanying brief. Swanson also was informed of his right to supplement

his attorney’s presentation. Swanson has not raised any issues for this Court’s

consideration. The State has responded to the position taken by Swanson’s

counsel and has moved to affirm the Superior Court’s judgment.

      (3)    The standard and scope of review applicable to the consideration

of a motion to withdraw and an accompanying brief under Rule 26(c) is

twofold: (a) this Court must be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues

that it can be decided without an adversary presentation.*

       (4)    This Court has reviewed the record carefully and has concluded

that Swanson’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Swanson’s counsel has made a




*
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                         2
conscientious effort to examine the record and the law and has properly

determined that Swanson could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                     3